IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 101 WM 2020
                                               :
                    Respondent                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
KEVIN EARL LAPE,                               :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 19th day of March, 2021, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.